—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Yoswein, J.), dated July 25, 1995, which denied their motion to dismiss the complaint on the ground of forum non conveniens.
Ordered that the order is reversed, on the law and as a matter of discretion, with costs, the defendants’ motion is granted, and the complaint is dismissed on condition that the defendants accept service of process in New Jersey within 30 days after service upon them of a copy of this decision and order with notice of entry, and agree to waive any defense based on the Statute of Limitations not available in New York at the time of the commencement of this action for the same relief demanded in the complaint; in the event the conditions are not complied with, the order is affirmed, with costs.
The Supreme Court improvidently exercised its discretion in denying the defendants’ motion for dismissal of the complaint pursuant to CPLR 327. New York courts need not entertain causes of action lacking a substantial nexus with New York (see, Martin v Mieth, 35 NY2d 414, 418; Manaster v Northstar Tours, 193 AD2d 651-652). In this case, the plaintiffs are residents of New Jersey, the accident occurred in New Jersey, documentary evidence and potential witnesses are located in New Jersey, all medical treatment was rendered in New Jersey, and workers’ compensation benefits were awarded in New Jersey. The only nexus with New York is the defendants’ residence in New York. Taking into consideration all of the relevant factors (see, e.g., Islamic Republic of Iran v Pahlavi, 62 NY2d 474, cert denied 469 US 1108), we find that the plaintiffs have failed to establish a nexus sufficient to merit the retention of jurisdiction in this State (see, Rappaport v Robert Travel Bur., 129 AD2d 620; Rivera v Parvez, 108 AD2d 640, affd 65 NY2d 860; Blais v Deyo, 92 AD2d 998; Epstein v Sirivejkul, 64 AD2d 216, affd 48 NY2d 738). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.